Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 3, 17, 23, 27-29, 31, 32 and 34 are pending and being acted upon in this Office Action.

Objection and Rejection Withdrawn
The objection to claim 5 is withdrawn in view of the cancelation of claim 5. 

The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

The written description and enablement rejection of claims 2-8, 17-23, 25-29 and 31-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the claim amendment. 

The rejection of claims 2, 5-8, 17-20, 22-23, 25, 28-29 and 31 under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US Patent No. 7,767,205 (issued August 3, 2010; PTO 892) as evidenced by Vacchelli (Oncoimmunology 5(5): e111860, 2016; PTO 892) is withdrawn in view of the claim amendment. 

The rejection of claims 2, 3, 4, 32 and 33 under 35 U.S.C. 102 (a)(2) as being anticipated by (US20190218293, claimed earliest priority to 62/344,866 filed June 2, 2016; PTO 892) as evidenced by Gardai, Shyra J. (correspondence); Epp, Angela; Law, Che-Leung. Seattle Genetics, Bothell, WA, United States. Cancer Research Vol. 75, No. 15, Supp. SUPPL. 1 1 Aug 2015.  Abstract Number: 2469; PTO 892) is withdrawn in view of the claim amendment. 


The rejection of claims 2, 26 and 27 under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,767,205 (issued August 3, 2010; PTO 892) in view of US Patent No. 8,257,706 (McDonagh  hereafter, issued September 4, 2012; PTO 892) is withdrawn in view of the claim amendment. 

New ground of objection and rejections necessitated by the amendment filed February 14, 2022

Objection
Claim 3 is objected to because of the following informality: “light chain CDR13” should have been “light chain CDR3”. 
Claim 17 is objected to because of the following informality:  duplicate lung cancer and breast cancer should be deleted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3, 17-22, 27-29, 31, 32 and 34 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US Patent No. 9,272,052 (newly cited, issued Mar 1, 2016; PTO 892) as evidenced by US . 
Regarding claims 3 and 22, the ‘052 patent teaches a method of treating CD30 expressing solid tumor (see col. 48, line comprising the administration of anti-CD30 auristatin based antibody drug conjugate with an inhibitor of the PI3K-AKT-mTOR pathway (aka chemotherapy regimen) to a subject such as animal, including human (see col. 10, line 33-37) for the treatment CD30 expressing cancer (e.g., B cell or T cell lymphoma, Hodgkin lymphoma, NHL, leukemia, or solid tumor, see col. 48, line 16-22, in particular.  
The reference antibody drug conjugate agent having the claimed formula Drug-Linker Unit-Antibody (D-LU-Ab, see col. 11, antibody Drug Conjugate through col. 34, in particular) wherein D is monomethyl auristatin E (MMAE, see col. 25), LU is linker unit and Ab is anti-CD30 monoclonal antibody (aka mAb) such as chimeric or humanized form of the murine AC10 (anti-CD30), see col. 37, line 2-6, in particular.   
The reference anti-CD30 monoclonal antibody comprises the claimed i) heavy chain CDR1 set out in SEQ ID NO: 4, heavy chain CDR2 set out in SEQ ID NO: 6 and heavy chain CDR3 set out in SEQ ID NO: 8, see col. 37, line 47-32, sequence alignment below:
US-13-879-012-1

  Query Match             86.6%;  Score 159.4;  DB 10;  Length 117;
  Best Local Similarity   39.5%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 DYYIT--------------WIYPGSGNTKYNEKFKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 DYYITWVKQKPGQGLEWIGWIYPGSGNTKYNEKFKGKATLTVDTSSSTAFMQLSSLTSED 90

Qy         23 --------YGNYWFAY 30
                      ||||||||
Db         91 TAVYFCANYGNYWFAY 106


US-13-879-012-2

  Query Match             84.8%;  Score 138.3;  DB 10;  Length 111;
  Best Local Similarity   39.7%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 KASQSVDFDGDSYMN---------------AASNLES----------------------- 22
              |||||||||||||||               |||||||                       
Db         24 KASQSVDFDGDSYMNWYQQKPGQPPKVLIYAASNLESGIPARFSGSGSGTDFTLNIHPVE 83

Qy         23 ---------QQSNEDPWT 31
                       |||||||||
Db         84 EEDAATYYCQQSNEDPWT 101
Regarding claim 27, The reference anti-CD30 antibody comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 1, which is 100% identical to the claimed SEQ ID NO: 2.  
  Query Match             100.0%;  Score 635;  DB 1;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QIQLQQSGPEVVKPGASVKISCKASGYTFTDYYITWVKQKPGQGLEWIGWIYPGSGNTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QIQLQQSGPEVVKPGASVKISCKASGYTFTDYYITWVKQKPGQGLEWIGWIYPGSGNTKY 60

Qy         61 NEKFKGKATLTVDTSSSTAFMQLSSLTSEDTAVYFCANYGNYWFAYWGQGTQVTVSA 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGKATLTVDTSSSTAFMQLSSLTSEDTAVYFCANYGNYWFAYWGQGTQVTVSA 117

The reference anti-CD30 antibody comprises a light chain variable region comprising the amino acid sequence of SEQ ID NO: 2, which is 100% identical to the claimed SEQ ID NO: 10.
Query Match             100.0%;  Score 587;  DB 9;  Length 111;
  Best Local Similarity   100.0%;  
  Matches  111;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVLTQSPASLAVSLGQRATISCKASQSVDFDGDSYMNWYQQKPGQPPKVLIYAASNLES 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVLTQSPASLAVSLGQRATISCKASQSVDFDGDSYMNWYQQKPGQPPKVLIYAASNLES 60


              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GIPARFSGSGSGTDFTLNIHPVEEEDAATYYCQQSNEDPWTFGGGTKLEIK 111

Regarding claims 17 and 34, the ‘052 patent teaches example of solid tumor include renal cell carcinoma, which is a non-lymphoma, see col. 48, line 62. 
Regarding claims 18 and 29, the ‘052 patent teaches the antibody drug conjugate comprises a cleavable  disulfide linker, see col. 13, line 13-15, or protease cleavable linker such as Val-Cit or Phe-Lys linker, see col. 13, line 5-7, in particular or acid-cleavable linker, see col. 12, line 53-55. 
Regarding claims 19 and 20, the ‘052 patent teaches linker Ligand unit (e.g., an antibody) to an Amino Acid unit (--W--, see col. 17), if present, to a Spacer unit (--Y--), if present; or to a Drug unit (-D). Useful functional groups that can be present on an antibody either naturally or via chemical manipulation include, but are not limited to, sulfhydryl, amino, hydroxyl, the anomeric hydroxyl group of a carbohydrate, and carboxyl. Suitable functional groups are sulfhydryl and amino. In one example, sulfhydryl groups can be generated by reduction of the intramolecular disulfide bonds of an antibody. In another embodiment, sulfhydryl groups can be generated by reaction of an amino group of a lysine moiety of an antibody with 2-iminothiolane (Traut's reagent) or other sulfhydryl generating reagents. In certain embodiments, the antibody is a recombinant antibody and is engineered to carry one or more lysines. In certain other embodiments, the recombinant antibody is engineered to carry additional sulfhydryl groups, e.g., additional cysteines. --W.sub.w-- is a dipeptide such as valine-citruline (see col. 19, line 46-47) and a self-immolative amino-benzylloxycarbonyl spacer, e.g., --Y.sub.y-- is a p-aminobenzyl alcohol (PAB) unit, see col. 21-23, in particular.  Examples of linker such as mc-vc-, see col. 33-34 or mc-vc-PAB (aka maleimidocaproyl spacer, a valine-citruline dipeptide, and a p-amino-benzyoloxycarbonyl spacer), see last structure in col. 23-24.  
Regarding claim 21, the ‘052 patent teaches that the linker is functionalized with a hydrazine, see col. 16, line 54-55. 

Administering the same drug-linker-antibody to a subject with solid tumor, e.g., renal cell carcinoma inherently inducing macrophage and dendritic cell to solid tumor.  
Evidentiary reference US Patent No. 11,180,552 teaches monomethyl auristatin E (MMAE) antibody-drug conjugate (ADC) (which is known to drive macrophage infiltration) in in cancer tissue relative to non-cancer tissue, see caption of Fig 20, in particular.  The ‘552 patent further teaches the Fc region of the Ig binds to Fc receptor on macrophages, and dendritic cells to mediate antibody-dependent cellular phagocytosis, see col. 28, lines 49-53.
Claim 32 is included as evidentiary reference Brentuximab vedotin-mediated immunogenic cell death. Gardai, Shyra J. (correspondence); Epp, Angela; Law, Che-Leung. Seattle Genetics, Bothell, WA, United States. Cancer Research Vol. 75, No. 15, Supp. SUPPL. 1 1 Aug 2015.  Abstract Number: 2469  Meeting Info: 106th Annual Meeting of the American Association for Cancer Research, AACR 2015. Philadelphia, PA, United States. 18 Apr 2015-22 Apr 2015 ISSN: 0008-5472, PTO 892 teaches:
Brentuximab vedotin (ADCETRIS®) is an antibody-drug conjugate (ADC) directed against CD30. It consists of an anti-CD30 monoclonal antibody conjugated to monomethyl auristatin E (MMAE), a microtubule-disrupting agent. Brentuximab vedotin is approved for the treatment of relapsed Hodgkin lymphoma (HL) and systemic anaplastic large cell lymphoma (ALCL). Brentuximab vedotin antitumor activity is due to the binding of the ADC to CD30-expressing cells, followed by internalization, and release of MMAE after proteolytic cleavage resulting in apoptotic cell death. While Brentuximab vedotin induced cell death has been extensively studied, its potential immune modulatory activity has yet to be explored. Normal apoptosis is non-immunogenic, however multiple chemotherapeutic agents have been shown to induce a unique form of cell death termed immunogenic Cell Death (ICD).  ICD is characterized by exposure of danger-associated molecular patterns (DAMPs), many of which are Toll-like receptor ligands, which can reinitiate the immune responses suppressed by the tumor microenvironment. To test 
Thus, the reference teachings anticipate the claimed invention.

Claims 3, 17-18, 22-23, 27-29, 32 and 34 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US20190290776 (newly cited, Fasanmade hereafter, filed November 13, 2017 and claimed earliest priority to 62/421,527 filed November 14, 2016; PTO 892) as evidenced by US Patent No. 7,090,843 (newly cited, issued August 15, 2006; PTO 892) and US Patent No. 11,180,552 (newly cited, PTO 892)

Fasanmade teaches the cAC10 is a chimeric antibody that binds the CD30 protein (human GeneID 943; protein reference sequence NP_001234.3). cAC10 is described in WO2002/043661 (see also U.S. Pat. No. 7,090,843), see para. [0028].
Evidentiary reference the ‘843 patent teaches cAc10 anti-CD30 monoclonal antibody comprises the claimed i) heavy chain CDR1 set out in SEQ ID NO: 4, heavy chain CDR2 set out in SEQ ID NO: 6 and heavy chain CDR3 set out in SEQ ID NO: 8, see sequence alignment below:
US-09-724-406-2

  Query Match             86.6%;  Score 159.4;  DB 7;  Length 117;
  Best Local Similarity   39.5%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 DYYIT--------------WIYPGSGNTKYNEKFKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 DYYITWVKQKPGQGLEWIGWIYPGSGNTKYNEKFKGKATLTVDTSSSTAFMQLSSLTSED 90

Qy         23 --------YGNYWFAY 30
                      ||||||||
Db         91 TAVYFCANYGNYWFAY 106



US-09-724-406-10

  Query Match             84.8%;  Score 138.3;  DB 7;  Length 111;
  Best Local Similarity   39.7%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 KASQSVDFDGDSYMN---------------AASNLES----------------------- 22
              |||||||||||||||               |||||||                       
Db         24 KASQSVDFDGDSYMNWYQQKPGQPPKVLIYAASNLESGIPARFSGSGSGTDFTLNIHPVE 83

Qy         23 ---------QQSNEDPWT 31
                       |||||||||
Db         84 EEDAATYYCQQSNEDPWT 101

Regarding claim 27, evidentiary reference ‘843 patent teaches anti-CD30 antibody comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 2, which is 100% identical to the claimed SEQ ID NO: 2.  
US-09-724-406-2

  Query Match             100.0%;  Score 635;  DB 7;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QIQLQQSGPEVVKPGASVKISCKASGYTFTDYYITWVKQKPGQGLEWIGWIYPGSGNTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QIQLQQSGPEVVKPGASVKISCKASGYTFTDYYITWVKQKPGQGLEWIGWIYPGSGNTKY 60

Qy         61 NEKFKGKATLTVDTSSSTAFMQLSSLTSEDTAVYFCANYGNYWFAYWGQGTQVTVSA 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGKATLTVDTSSSTAFMQLSSLTSEDTAVYFCANYGNYWFAYWGQGTQVTVSA 117

The reference Ac10 anti-CD30 antibody comprises a light chain variable region comprising the amino acid sequence of SEQ ID NO: 2, which is 100% identical to the claimed SEQ ID NO: 10. 
US-09-724-406-10

  Query Match             100.0%;  Score 587;  DB 7;  Length 111;
  Best Local Similarity   100.0%;  


Qy          1 DIVLTQSPASLAVSLGQRATISCKASQSVDFDGDSYMNWYQQKPGQPPKVLIYAASNLES 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVLTQSPASLAVSLGQRATISCKASQSVDFDGDSYMNWYQQKPGQPPKVLIYAASNLES 60

Qy         61 GIPARFSGSGSGTDFTLNIHPVEEEDAATYYCQQSNEDPWTFGGGTKLEIK 111
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GIPARFSGSGSGTDFTLNIHPVEEEDAATYYCQQSNEDPWTFGGGTKLEIK 111
Regarding claims 17 and 34, Fasanmade teaches nonlimiting examples of CD30+ solid tumors (aka non-lymphoma) include ovarian cancer (e.g., ovarian epithelial carcinoma or ovarian serous carcinoma), skin cancer (e.g., melanoma and/or skin squamous cell carcinoma), breast cancer (e.g., triple negative breast cancer), thyroid cancer (e.g., anaplastic thyroid carcinoma), pancreatic cancer (e.g., undifferentiated pancreatic carcinoma or adenocarcinoma), lung cancer (e.g., small cell or squamous cell lung cancer), thymus cancer (e.g., thymic carcinoma), anal cancer (e.g., anal squamous cell carcinoma), endometrial cancer, uterine cancer, gynecologic carcinosarcomas, urethral cancer, genitourinary squamous cell carcinomas, carcinoma of unknown primary, Sertoli cell tumors, and leydig cell tumors. The solid tumor can be a primary or metastatic tumor, see para. [0022] and [0023]. 
Regarding claims 18 and 29, Fasanmade teaches the anti-CD30 antibody drug conjugate, e.g. brentuximab vedotin comprises a cathepsin protease cleavable linker such as valine-citrulline linker, see para. [0009], [0028], reference claim 11. 
Regarding claim 22 and 23, Fasanmade teaches the subject is concurrently treated with a chemotherapy regimen such as i) doxorubicin, vinblastine and dacarbazine (AVD) or ii) cyclophosphamide, vincristine and prednisone (CHP) as per claim 23, see para. [0027], reference claim 4.  
Regarding claim 28, Fasanmade teaches the anti-CD30 antibody is a chimeric monoclonal antibody cAC10, see para. [0016], [0028]. 

Evidentiary reference US Patent No. 11,180,552 teaches monomethyl auristatin E (MMAE) antibody-drug conjugate (ADC) (which is known to drive macrophage infiltration) in in cancer tissue relative to non-cancer tissue, see caption of Fig 20, in particular.  The ‘552 patent further teaches the Fc region of the Ig binds to Fc receptor on macrophages, and dendritic cells to mediate antibody-dependent cellular phagocytosis, see col. 28, lines 49-53.
Thus, the reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,272,052 (newly cited, issued Mar 1, 2016; PTO 892) as evidenced by US Patent No. 11,180,552 (newly cited, PTO 892) in view of Burke et al (of record, Molecular Cancer Therapeutics 15(5): 1-8, 2016; PTO 892).
The teachings of the ‘052 patent as evidenced by the ‘552 patent have been discussed supra. 
The references above do not teach the method wherein the acid cleavable linker is a quaternary ammonium linker as per claim 21.
However, Burke teaches antibody-drug conjugate comprising anti-CD30 antibody conjugated to MMAE (tubulin disrupting agent) via quaternary ammonium linker, e.g., GlucQ-MMAE, or tubulysin, see entire document, p. 3, Table 2, p. 5, in particular.  Burke teaches the anti-CD30 conjugates bearing GluQ-AE were immunologically specific and active in vivo, see p. 5, Quaternary ammonium-linked auristatin E in vivo xenograft activity, in particular. The quaternary ammonium- glucuronide-AE linker possessed the hallmarks of an effective ADC linker, rapid drug release (Fig 3), extended conjugate stability and potent and immunologically specific ADCs.  Burkes concludes that the quaternary 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the ‘052 patent and Burke by substituting a known protease linker for another, e.g.,  quaternary ammonium-glucuronide-AE linker as taught by Burke to arrive at the claimed invention with a reasonable expectation success, i.e., a stable, potent quaternary ammonium linker for antibody-MMAE conjugates.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using the quaternary ammonium linker for antibody conjugates in method of treating solid tumor by inducing macrophage and antigen presenting cell infiltration to solid tumor, because Burke teaches quaternary ammonium linker can be used to conjugated various tubulin disrupting agents e.g., MMAE and tubulysin, see Table 2.
One of ordinary skill in the art would have been motivated to do so because Burkes teaches that the quaternary ammonium linker is a new and viable strategy for arming antibodies with tertiary amine-containing payloads, providing circulation-stable, potent and immunologically specific ADCs.
The Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar products in the same way.

E) “Obvious to try”  --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
F)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, the simple substitution of a known cleavable linker for another e.g., quaternary ammonium-glucuronide-AE linker would yield predictable results, enabling stable conjugation of payloads MMAE with N-terminal tertiary amine residues that was important for activity.  
Further, the combination does not change the operation of acid cleavable linker in the method of the ‘052 patent. It merely improves upon the antibody drug conjugate (ADCs) for in vivo administration of the ADCs because Burkes teaches the quaternary ammonium linker is stable in circulation, potent and immunologically specific ADCs, see abstract, p. 7.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 

Claims 23 and32 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US Patent No. 9,272,052 (newly cited, issued Mar 1, 2016; PTO 892) as evidenced by US Patent No. 11,180,552; PTO 892) and Gardai, Shyra J. (correspondence); Epp, Angela; Law, Che-Leung. Seattle Genetics, Bothell, WA, United States. (of record, Cancer Research Vol. 75, No. 15, Supp. SUPPL. 1 1 Aug 2015.  Abstract Number: 2469; PTO 892) as applied to claims 3, 17-22, 27-29, 31 and 34 mentioned above and further in view of US20190290776 (newly cited, Fasanmade hereafter, filed November 13, 2017 and claimed earliest priority to 62/421,527 filed November 14, 2016; PTO 892).
The teachings of the ‘052 patent as evidenced by the ‘552 patent have been discussed supra. 
The references above do not teach the method wherein the combination therapy regimen comprises i) doxorubicin, vinblastine and dacarbazine (AVD) or ii) cyclophosphamide, vincristine and prednisone (CHP) as per claim 23 and wherein the anti-CD30 antibody drug conjugate is brentuximab vedotin as per claim 32. 
However, Fasanmade teaches a method of treating solid tumor such as ovarian cancer (e.g., ovarian epithelial carcinoma or ovarian serous carcinoma), skin cancer (e.g., melanoma and/or skin squamous cell carcinoma), breast cancer (e.g., triple negative breast cancer), thyroid cancer (e.g., anaplastic thyroid carcinoma), pancreatic cancer (e.g., undifferentiated pancreatic carcinoma or adenocarcinoma), lung cancer (e.g., small cell or squamous cell lung cancer), thymus cancer (e.g., thymic carcinoma), anal cancer (e.g., anal squamous cell carcinoma), endometrial cancer, uterine cancer, gynecologic carcinosarcomas, urethral cancer, genitourinary squamous cell carcinomas, carcinoma of unknown primary, Sertoli cell tumors, and leydig cell tumors, see para. [0022] to [0023] by administering to a subject an anti-CD30 antibody drug conjugate such as brentuximab vedotin (ADCETRIS.RTM,) as a monotherapy or a combination therapy, see entire document, abstract, para. [0012], [0016], [0025].  Fasanmade teaches the subject is concurrently treated with a chemotherapy regimen such as i) 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the ‘052 patent and Fasanmade by substituting a known anti-CD30 antibody drug conjugate for another, e.g., FDA approved brentuximab vedotin (ADCETRIS.RTM) as a monotherapy or concurrently in combination with as i) doxorubicin, vinblastine and dacarbazine (AVD) or ii) cyclophosphamide, vincristine and prednisone (CHP) as taught by Fasanmade to arrive at the claimed invention with a reasonable expectation success, i.e., treating solid cancer in non-adult human subject. 
One of ordinary skill in the art would have had a reasonable expectation of success in making and using brentuximab vedotin (anti-CD30 antibody drug conjugated to MMAE to treat solid tumor in pediatric patient because Fasanmade teaches the dosing of the conjugate can be adjusted to body surface area instead of body weight, see para. [0047]. 
One of ordinary skill in the art would have been motivated to do so because Fasanmade teaches brentuximab vedotin is FDA approved for treating adult with certain solid, hematological and lymphoid cancers, see para. [0003]. 
The Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar products in the same way.

E) “Obvious to try”  --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
F)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, the simple substitution of a known anti-CD30 antibody drug conjugate for another anti-CD30 ADC such as brentuximab vedotin would yield predictable results, targeting MMAE to solid tumor expressing CD30.  
Further, the combination does not change the operation of the conjugate in the method of the ‘052 patent. It merely improves upon the antibody drug conjugate (ADCs) for in vivo administration of the ADCs because Burkes teaches pediatric patient with solid tumor can be treated where the dosing of the conjugate can be adjusted according to body surface area instead of body weight, see para. [0047]. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).  “
The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
Conclusion

No claim is allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644